         Case 2:21-cv-00408-DB Document 5 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    JAMES PLAS SAMS,                                    No. 2:21-cv-0408 DB P
13                        Plaintiff,
14            v.                                          ORDER
15    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
16    REHABILITATION, et al.,
17                        Defendants.
18

19           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

20   U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915.

22           The federal venue statute provides that a civil action “may be brought in (1) a judicial

23   district in which any defendant resides, if all defendants are residents of the State in which the

24   district is located, (2) a judicial district in which a substantial part of the events or omissions

25   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

26   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

27   this action, any judicial district in which any defendant is subject to the court’s personal

28   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
                                                          1
           Case 2:21-cv-00408-DB Document 5 Filed 03/22/21 Page 2 of 2


 1            In this case, the claim arose in Riverside County, which is in the Central District of

 2   California. Therefore, plaintiff’s claim should have been filed in the United States District Court

 3   for the Central District of California. In the interest of justice, a federal court may transfer a

 4   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

 5   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 6            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 7   States District Court for the Central District of California.

 8   Dated: March 22, 2021

 9

10

11
     /mp
12   sams0408.21

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
